Citation Nr: 1451224	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-04 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the severance of service connection for hypertension was proper.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to an increased disability rating for diabetes mellitus, with retinopathy, cataracts, and erectile dysfunction (ED), currently rated as 20 percent disabling.

4. Entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.

5. Entitlement to an increased disability rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.

6. Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

7. Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2008 rating decision, the RO proposed to sever service connection for hypertension. In a September 2009 rating decision, the RO severed service connection for hypertension. The RO denied service connection for a skin disorder. The RO continued a 20 percent disability rating for diabetes, and continued ratings of 10 percent each for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity. The RO also denied a TDIU.

In December 2011, the Veteran had a hearing at the RO before a Decision Review Officer (DRO). A transcript of that hearing is in his claims file.

The issues of service connection for a skin disorder, increased disability ratings for peripheral neuropathy of the extremities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show that service connection for hypertension as secondary to (caused or aggravated by) diabetes is clearly and unmistakably erroneous.

2. From January 3, 2012, diabetes, with retinopathy, cataracts, and ED, required insulin and regulation of activities.


CONCLUSIONS OF LAW

1. The severance of service connection for hypertension was not proper; restoration of service connection is warranted. 38 U.S.C.A. §§ 1110, 5109A (West 2002);38 C.F.R. §§ 3.105(d), 3.310 (2014).

2. Prior to January 3, 2012, an evaluation in excess of 20 percent for diabetes, with retinopathy, cataracts, and ED have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.79, 4.115b, 4.119, Diagnostic Codes 6006, 6027, 6061-6066, 7522, 7913 (2014).


3.  From January 3, 2012, diabetes, with retinopathy, cataracts, and ED, met the criteria for a 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.79, 4.115b, 4.119, Diagnostic Codes 6006, 6027, 6061-6066, 7522, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in November 2004, December 2004, May 2007, December 2007, April 2008, March 2009, April 2009, August 2011, and March 2012. In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection and for a TDIU. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran, and a transcript of the December 2011 DRO hearing. The Veteran has had medical examinations performed by qualified clinicians who reviewed the Veteran's claim file. The examiners explained their findings and conclusions. The examinations and examination reports are adequate for the purpose of addressing the claims that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hypertension

The Veteran appealed the RO's action, in the September 2009 rating decision, severing service connection for hypertension.

In a January 2005 rating decision, the RO granted service connection for hypertension. The RO made service connection effective May 7, 2004, and assigned a 10 percent disability rating. The RO found that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.

Once service connection is established, it will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA. 38 C.F.R. § 3.105(d); Baughman v. Derwinski, 11 Vet. App. 509, 512 (1998). Clear and unmistakable error (CUE) is an error of fact or law that is undebatable, and that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

In determining whether service connection will be severed, VA must consider evidence that was generated after the original decision was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.' " (quoting 38 C.F.R. § 3.105(d).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. Service connection on a secondary basis may be granted for a disability that is proximately due to or the result of another disability for which service connection has been established. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a). Secondary service connection also may be granted when a non-service-connected disability is aggravated by a service-connected disability. 38 C.F.R. § 3.310(b). For secondary service connection to be granted, generally there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In January 2005, the Veteran had a VA medical examination regarding diabetes. The report of that examination is silent as to whether the examiner received or reviewed the Veteran's claims file. The examination report indicates that, about twenty years before the 2005 examination, the Veteran developed both hypertension and signs of diabetes. It was noted that presently he was on medications for diabetes and for hypertension. The examiner found that the Veteran had type II diabetes mellitus that was under poor control, and hypertension that was not particularly well controlled. The examiner stated, regarding the hypertension, "Significant comorbidity for diabetes, but not directly a result of the diabetes mellitus." The examiner did not specifically address whether or not the Veteran's diabetes aggravated his hypertension.

In proposing, in the June 2008 rating decision, to sever service connection for hypertension, the RO stated that in the January 2005 examination report the examiner stated that the Veteran's hypertension was not a result of his diabetes. The RO found that service connection thus should be severed based on CUE.

The Veteran had a VA diabetes examination in August 2009. The examiner indicated that he did not receive the Veteran's claims file to review. He stated that he reviewed (unspecified) medical records. In the examination report, it was noted that Veteran's diabetes had onset in the 1980s, and that he was diagnosed with hypertension in 2004. In the 2009 examination, the Veteran indicated that his diabetes had worsened over time. The examiner expressed the opinion that the Veteran's hypertension was not a complication of his diabetes. He explained that opinion based on the relation of the onset of hypertension to the duration of diabetes. In response to the examination form question as to whether the hypertension was worsened or increased by the diabetes, he answered, "No." The examiner form did not request, and he did not provide, any rationale for the opinion against aggravation.

In several respects the evidence leaves questions as to whether the Veteran's diabetes has caused or aggravated his hypertension. While the 2005 VA examiner found that the Veteran's diabetes did not directly cause his hypertension, he or she also found that the two disorders had significant comorbidity. Comorbidity could include diabetes aggravating hypertension, but the examiner did not address the possibility of such aggravation. The 2005 examiner may or may not have reviewed the Veteran's claims file. The January 2005 examination report and the August 2009 examination report contain substantially different accounts of the timing of the onset of the Veteran's diabetes and hypertension. That difference is particularly significant because the time of onset of the disorders is the reported basis for one of the 2009 examiner's opinions. The 2009 opinion against aggravation is not accompanied by any explanation.

Considering the questions about which evidence was reviewed by examiners who provided opinions, and the differences between the opinions, there are significant questions as to whether the Veteran's diabetes caused or aggravated his hypertension. In the presence of such questions and uncertainty, service connection for hypertension secondary to diabetes is not clearly and unmistakably erroneous. As service connection of hypertension does not constitute CUE, the severance of service connection for hypertension was improper. The Board therefore grants the appeal and restores service connection.

Diabetes

The Veteran submitted in 2004 a claim for service connection for diabetes. In a January 2005 rating decision, the RO granted service connection for diabetes and assigned a 20 percent disability rating. In a September 2007 rating, the RO revised the description of the service-connected diabetes to include diabetic retinopathy. In  a June 2008, the RO revised the description to include retinopathy, cataracts, and ED. In the September 2007 and June 2008 ratings, and in a September 2009 rating, the RO continued a 20 percent rating for diabetes with associated disorders. The Veteran appealed the September 2009 rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The rating schedule provides for evaluating diabetes as follows:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  .................................. 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
   ........................................................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ........................................................... 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  ............................... 20 percent

Manageable by restricted diet only  .................. 10 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. 

Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The rating schedule provides for evaluating retinopathy based on visual impairment due to the retinopathy, or on the frequency of incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Diagnostic Code 6006. The rating schedule provides for evaluating preoperative cataracts based on visual impairment, and postoperative cataracts based on visual impairment or based on aphakia. 38 C.F.R. § 4.79, Diagnostic Code 6027. For visual impairment to be compensable (rated at 10 percent or higher) vision in at least one eye must be 20/50 or worse, and vision in the other eye must be 20/40 or worse. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.

The rating schedule does not provide a specific diagnostic code for evaluating ED. The schedule provides for a 20 percent rating if there is deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b, Diagnostic Code 7522. With regard to reproductive system disorders, the regulations provide for consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss or loss of use of a creative organ. In the June 2008 rating decision, the RO granted the Veteran SMC based on loss of use of a creative organ.

VA examination and treatment records provide information about the manifestations and treatment of the Veteran's diabetes. Notes from 2004 through 2013 show ongoing treatment for diabetes. By January 2008, treatment included injected insulin. In 2004 through 2013, diabetes treatment visits were less frequent than monthly. No hospitalizations for diabetes treatment were reported.

On a VA diabetes examination in April 2008, it was noted that the Veteran's diabetes was treated with oral medications and with insulin injected once per day. There was no history of hospitalization for diabetes, and there were no episodes of ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  

On a VA diabetes examination in August 2009, the Veteran reported that his diabetes had become more difficult to control. He stated that additional insulin had been added to his previous treatment of oral medications and insulin. He denied any history of ketoacidosis, hypoglycemic reactions, or hospitalization. The examiner noted that the Veteran was not restricted in his ability to engage in strenuous activities.

In the December 2011 DRO hearing, the Veteran reported that treatment for his diabetes included two types of injected insulin, and an oral medication. He stated that he became tired easily and quickly with any activity.

On a VA diabetes examination in January 2012, the examiner found that treatment of the Veteran's diabetes included insulin, administered by injection more than once per day. The examiner indicated that management of his diabetes required regulation of activities, particularly of strenuous activities. The examiner noted that the Veteran visited his diabetic care provider less than two times per month. Over the preceding twelve months, the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization.

Prior to January 2012, the criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus was treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, VA examiners specifically noted the Veteran was not restricted in activity.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 prior to January 2012.

The January 2012 examination showed that the Veteran's diabetes required insulin and regulation of activities. Therefore, a 40 percent rating is warranted from January 3, 2012, the date of the examination. There is no evidence of ketoacidosis, hypoglycemic reactions, hospitalization for diabetes care, or diabetes care more frequently than monthly. The complications of his diabetes are not compensable. VA examinations have shown that the Veteran's vision is 20/40 or better in each eye. He has not had cataract surgery, and he does not have aphakia. Therefore, his retinopathy is not compensable, nor are his cataracts. Examinations have not shown deformity of the penis. Therefore a compensable disability rating for his ED is not warranted. (As noted above, the RO granted SMC based on loss of use of a creative organ). The Veteran's diabetes, then, has not warranted a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's diabetes has not required hospitalization. There is evidence that his diabetes effects his capacity for strenuous activity, but there is no indication that the diabetes and diabetes complications cause limitations that rise to the level of marked interference with his capacity for employment. The effects of his diabetes are addressed by the criteria in the rating schedule, and the schedule provides for higher ratings for greater levels of disability. Therefore, it is not necessary to refer the diabetes and complications for consideration of extraschedular ratings.



ORDER

The severance of service connection for hypertension was improper; service connection for hypertension is restored.

Prior to January 3, 2012, an evaluation in excess of 20 percent for diabetes, with retinopathy, cataracts, and ED, is denied.

From January 3, 2012, entitlement to a 40 percent disability rating for diabetes, with retinopathy, cataracts, and ED, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding the issues of service connection for a skin disorder, increased disability ratings for peripheral neuropathy of the extremities, and a TDIU, to the RO for the development of additional evidence.

Evidence in the Veteran's case is contained in the Veteran's paper claims file and in his files in two electronic records systems, Virtual VA and the Veterans Benefits Management System (VBMS). Clinicians asked to review the Veteran's file are to be provided the paper file and the relevant information from Virtual VA and VBMS.

The Veteran indicates that he has a skin disorder, and that the areas affected include the skin on the back of his neck. He essentially contends the skin disorder began during service, or is attributable to exposure to an herbicide agent during his service in Vietnam. He asserts that manifestations and/or residuals of skin issues during service remain palpable through the present.

The Veteran's service medical records show treatment for issues affecting the skin on his face, his scalp, and the back of his neck. A form regarding examination at separation from service was left largely blank. The Veteran did not have any VA examination addressing his skin before the 2009 rating decision denying service connection for a skin disorder. In the report of a VA general medical examination in January 2012, the examiner checked "no," in response to a question as to whether the Veteran had a skin and/or scar condition. The examiner did not provide any further information. Considering the skin issues noted in the service treatment records, his service in Vietnam, and his assertion that manifestations and/or residuals of skin issues present during service remain palpable, the single checked space on the 2012 examination report does not provide sufficient information regarding the existence, nature, and likely etiology of any current skin problems or residuals. Therefore, the Board is remanding the issue for a VA skin examination, with file review, detailed current findings and diagnoses, and opinion as to the likely etiology of any current disorders or residuals.

The Veteran is seeking disability ratings higher than the existing ratings of 10 percent each for peripheral neuropathy in his left upper extremity, right upper extremity, left lower extremity, and right lower extremity. His peripheral neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8520 (2014). Under those codes, incomplete paralysis of the affected nerves is rated based on whether the impairment is mild, moderate, or severe. The Veteran has had VA examinations that addressed his peripheral neuropathy. The reports of those examinations contain inconsistent findings as to whether the neuropathy is mild or moderate. The Board is remanding the neuropathy rating issues for another examination to clarify the effects and extent of the neuropathy.

A Veteran is seeking a TDIU. A TDIU is warranted when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (2014). The record contains statements from the Veteran and opinions from clinicians regarding the effects of some of his service-connected disabilities on his capacity for employment. Recent developments raise the need for current and additional information, however. In this decision, above, the Board restored service connection for hypertension, and granted an increased rating for diabetes. In addition, it is possible that developments following from this remand will lead to the establishment of service connection for a skin disorder, and/or to additional information regarding impairment due to peripheral neuropathy in the extremities. The Board therefore is remanding the TDIU issue for a new examination for a new VA medical examination, with the examiner to provide opinion as to the effects of each service-connected disability on the Veteran's capacity for employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any skin disorders or residuals of skin disorders. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion detailed findings and diagnoses regarding skin disorders and scars or other residuals of skin disorders, with particular attention to the skin on the back of the neck. Ask the examiner to specifically state whether any current skin disorder or residual is consistent with porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. Ask the examiner to provide opinions, with respect to each current skin disorder or residual of skin disorder, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder or residual was incurred or aggravated in service, or is related to his presumed herbicide exposure during service in Vietnam. Ask the examiner to explain the conclusions reached.

2. Schedule the Veteran for a VA medical examination to address the manifestations and extent of the peripheral neuropathy affecting his left upper extremity, right upper extremity, left lower extremity, and right lower extremity. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion detailed findings regarding the neuropathy in the Veteran's extremities. Ask the examiner to characterize the neuropathy in each extremity as mild, moderate, or severe. Ask the examiner to explain the conclusions reached.

3. Then, schedule the Veteran for a VA medical examination regarding the effects of each of his service-connected disabilities on his capacity for employment. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Inform the examiner that the Veteran's disabilities for which service connection is established are depression, diabetes, retinopathy, cataracts, erectile dysfunction, hypertension, and peripheral neuropathy affecting both upper and both lower extremities. If, after developments on remand, the RO has granted service connection for a skin disorder, inform the examiner that the skin disorder also is a service-connected disability. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide findings and opinions as to the effects of each service-connected disability on the Veteran's capacity to secure or follow a substantially gainful occupation. Ask the examiner to explain the conclusions reached.

4. Thereafter, review the expanded record and consider the remanded claim. If any of the remanded issues remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


